Fourth Court of Appeals
                                       San Antonio, Texas
                                                April 9, 2015

                                           No. 04-15-00206-CV

                                         IN RE Tamer F. MORSI

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On April 8, 2015, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.

           It is so ORDERED on April 9, 2015.




                                                            _________________________________
                                                            Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court




1
 This proceeding arises out of Cause No. 2011-CI-15236, styled In the Interest of E.M., G.M. and L.M., Children,
pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Renee Yanta presiding.